 Case 2:19-cv-09969-CBM-MRW Document 69-1 Filed 07/29/20 Page 1 of 2 Page ID #:452



 1
     DANIEL H. BLOMBERG (admitted pro hac vice)
 2   ERIC S. BAXTER (admitted pro hac vice)
 3   DIANA M. VERM (admitted pro hac vice)
     PETER M. TORSTENSEN, JR. (admitted pro hac vice)
 4   THE BECKET FUND FOR RELIGIOUS LIBERTY
 5   1200 New Hampshire Ave. NW, Suite 700
     Washington, DC 20036
 6   Telephone: (202) 955-0095
 7   Fax: (202) 955-0090
     dblomberg@becketlaw.com
 8
     KEVIN S. WATTLES (Cal. State Bar. No. 170274)
 9   SOLTMAN, LEVITT, FLAHERTY & WATTLES LLP
10   90 E. Thousand Oaks Boulevard, Suite 300
     Thousand Oaks, California 91360
11   Telephone: (805) 497-7706
12   Fax: (805) 497-1147
     kwattles@slfesq.com
13   Attorneys for Defendants
14                       UNITED STATES DISTRICT COURT
15               FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
     JOANNA MAXON, et al.,                No. 2:19-cv-09969-CBM-MRW
17
                Plaintiffs,               PROPOSED NOTICE OF SUPPLE-
18
                                          MENTAL AUTHORITY
         v.
19
     FULLER THEOLOGICAL
20                                        Date: August 4, 2020
     SEMINARY, et al.,
21                                        Time: 10:00 a.m.
               Defendants.                Dept: Courtroom 8B
22                                        Judge: Honorable Consuelo B. Marshall
23
24
25
26
27
28
 Case 2:19-cv-09969-CBM-MRW Document 69-1 Filed 07/29/20 Page 2 of 2 Page ID #:453



 1      Defendants Fuller Theological Seminary, Mari Clements, Marianne Thompson, and
 2 Nicole Boymook (together, the “Seminary”) respectfully notify this Court of new au-
 3 thority bearing on the Seminary’s pending motion to dismiss (Dkt. 46).
 4       The Supreme Court recently decided Our Lady of Guadalupe School v. Morrisey-
 5 Berru, 140 S. Ct. 2049 (2020). The Court held that principles of church autonomy under
 6 the First Amendment prohibited courts from hearing an employment discrimination suit
 7 against two religious schools in California. In protecting the religious schools, the Su-
 8 preme Court held that “the Religion Clauses protect the right of churches and other reli-
 9 gious institutions to decide matters of ‘faith and doctrine’ without government intrusion”
10 and provide such institutions “autonomy with respect to internal management decisions
11 that are essential to the institution’s central mission.” Id. at 2060. Cf. Pls.’ Opp. to Mot.
12 to Dismiss, Dkt. 53 at 12 (arguing that religious autonomy only extends to churches and
13 only narrowly to employment decisions). The Court further emphasized the vital im-
14 portance of religious institutions’ right to control the selection and training of its minis-
15 ters. Our Lady, 140 S. Ct. at 2060-61.
16
17 Dated: July 29, 2020                            Respectfully submitted,
18
     /s/ Kevin S. Wattles                          /s/ Daniel H. Blomberg
19   KEVIN S. WATTLES                              DANIEL H. BLOMBERG
     SOLTMAN, LEVITT, FLAHERTY &                   ERIC S. BAXTER
20
     WATTLES LLP                                   DIANA M. VERM
21   90 E. Thousand Oaks Boulevard                 PETER M. TORSTENSEN, JR.
     Suite 300                                     JACOB M. COATE
22
     Thousand Oaks, California 91360               THE BECKET FUND FOR RELIGIOUS
23   Telephone: (805) 497-7706                     LIBERTY
     Fax: (805) 497-1147                           1200 New Hampshire Ave. NW, Suite 700
24
     kwattles@slfesq.com                           Washington, DC 20036
25                                                 Telephone: (202) 955-0095
                                                   Fax: (202) 955-0090
26
                                                   dblomberg@becketlaw.com
27                                                 Attorneys for Defendants
28


                                               1
